  Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 1 of 7



                                                                              Ur lted States !'.:'3lrlct Court
                                                                              Southern District of Tl!Xa:) .
                                                                                          FILED

                            UNITED ST ATES DISTRICT COURT                           AUG 2 0 2020
                             SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION                             David J. Bradley, Clerk       J
UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §            Criminal No. M-19-2337-Sl
                                                 §
                                                 §
OSCAR SERAFIN IBARRA                             §
GERARDO RUIZ                                     §
GEOVANNY GARCIA-QUEVEDO       §
JUAN CARLOS RODRIGUEZ         §
also known as "Camilay"       §
ALEJANDRO ENRIQUE GEORGE-BOZA §
JOSE JOEL QUEVEDO-BOUZAMA YOR §
                              §
                              §
                              §
EDGAR FUENTES-FUENTES         §
                              §
LAUREANO JAVIER ROLDAN-       §
                       QUEVEDO§
ULISES MARINO                 §
YETMIS MARTINEZ-PUJOL         §
JESUSMMESA                    §
YOANY OCHOA-LABACENA          §
also known as "Pitity"        §
JORGE MENDEZ CHAVEZ           §
                                                 §

                          SEALED SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

                                            Count One

       From on or about October 13, 2019, until on or about October 30, 2019, in the Southern

District of Texas and within the jurisdiction of the Court, defendants,


                                  OSCAR SERAFIN IBARRA
                                           and
                                     GERARDO RUIZ

did knowingly and intentionally conspire and agree together and with other persons both known
 Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 2 of 7




and unknown to the Grand Jury, to willfully and unlawfully seize, confine, inveigle, decoy, kidnap,

abduct, and carry away and hold for ransom, reward or otherwise J .L. and D.G. and, in committing

or in furtherance of the commission of the offense, did willfully transport J.L. and D.G. in foreign

commerce from the State of Texas to the United Mexican States.

                                             Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one or more

of the defendants or conspirators, both indicted and unindicted , committed, among others, the

following overt acts in the Southern District of Texas :

    l. On or about October 13, 2019,                                                      1der threats

       of killing their families did direct J.L. and D.G. to travel on October 14, 2019 to a location

       in Edinburg, Texas.

   2. On or about October 14, 2019, OSCAR SERAFIN IBARRA (IBARRA), GERARDO

       RUIZ (RUIZ), and                  .net with J .L. and D.G. at a ranch in Edinburg, Texas.

   3. On or about October 14, 2019, IBARRA and RUIZ tied up D.G. and J .L. in order to

       unlawfully seize and confine D.G . and J.L. and in doing so did instruct D.G. and J.L. either

       directly or indirectly that they were not free to leave.

   4. On or about October 14, 2019, IBARRA, RUIZ, and                          did instruct D.G. and

       J.L. that they had to travel from the United States of America to the United Mexican States.

   5. On or about October 15,2019, I                rode in a vehicle with D.G. and J .L. that crossed

       the Donna, Texas Port of Entry traveling southbound leaving the United States of America

       and entering the United Mexican States.

   6. On or about October 15 , 2019, IBARRA and RUIZ escorted the vehicle transporting

       MORENO, D.G ., and J.L. that crossed the Donna, Texas Port of Entry traveling

       southbound leaving the United States of America and entering the United Mexican States.
 Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 3 of 7




    7. On or about October 15, 2019, RUIZ called a co-conspirator to advise that D.G. and J.L.

        were then in the United Mexican States.

    8. From on or about October 15, 2019, to on or about October 30, 2019, co-conspirators in

        the United Mexican States did continue to unlawfully seize and confine D.G. and J.L.

       against their will for ransom, reward or otherwise.

    9. From on or about October 15, 2019 to on or about October 30, 2019, co-conspirators in the

       United Mexican States directed D.G. and J.L. to make international phone calls to

       individual s who could send payment to co-conspirators in exchange for the release of D.G.

       and J.L.

       In violation of Title 18, United States Code, Section 1201(c).

                                           Count Two

       From on or about October 13, 20 I 9, and October 30, 20 I 9, in the Southern District of

Texas and within the jurisdiction of the Court, defendants,


                                 OSCAR SERAFIN IBARRA
                                          and
                                       GERARDO RUIZ

did willfully and unlawfully seize, confine, inveigle, kidnap, abduct, and carry away and hold D.G.

for ransom , reward, or otherwise, and, in committing or in furtherance of the commission of the

offense, did willfu lly transport D.G. in foreign commerce from the State of Texas to the United

Mexican States.

       In violation of Title 18, United States Code, Sections 1201 (a)( 1) and 2.

                                          Count Three

       From on or about October 13 , 2019, and October 30, 20 I 9, in the Southern District of

Texas and within the jurisdiction of the Court, defendants,
Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 4 of 7




                                  OSCAR SERAFIN IBARRA
                                           and
                                     GERARDO RUIZ

did willfully and unlawfully seize, confine, inveigle, kidnap, abduct, carry away, and hold J.L. for

ransom, reward, or otherwise, and, in committing or in furtherance of the commission of the

offense, did willfully transport J.L. in foreign commerce from the State of Texas to the United

Mexican States.

       In violation of Title 18, United States Code, Sections 120 I (a)(l) and 2.

                                           Count Four

       From on or about May 3, 2019, through on or about May 20, 2020, in the Southern District

of Texas and within the jurisdiction of the Court, defendants,


                             .GEOV ANNY GARCIA-QUEVEDO
                              . ''JUAN CARLOS RODRIGUEZ
                                    also known as "Camilay"
                          ALEJANDRO ENRIQUE GEORGE-BOZA
                         · JOSE JOEL QUEVEDO-BOUZAMA YOR




                                EDGAR FUENTES-FUENTES

                        LAUREANO JAVIER ROLDAN-QUEVEDO
                                 ULISES MARINO
                            YETMIS MARTINEZ-PUJOL
                                  JESUS MMESA
                            YOANY OCHOA-LABACENA
                               also known as "Pitity"
                             JORGE MENDEZ CHAVEZ
                                       AND


did knowingly and intentionally conspire and agree together and with other persons known and

unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
 Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 5 of 7




controlled substance involved was 5 kilograms or more of a mixture or substance containing a

detectable amount of cocaine, a Schedule II controlled substance.

        In violation of Title 21, United States Code, Sections 846, 84l(a)(l), and 841(b)(l)(A).

                                    NOTICE OF FORFEITURE
                                 21 U.S.C. 853(a); 28 U.S.C. 2461(c)

        Pursuant to Title 21, United States Code, Section 853(a) and Title 28, United States Code,

Section 2461 (c), the United States gives notice to defendants,


                             GEOV ANNY GARCIA-QUEVEDO
                              JUAN CARLOS RODRIGUEZ
                                 also known as "Camilay"
                          ALEJANDRO ENRIQUE GEORGE-BOZA
                          JOSE JOEL QUEVEDO-BOUZAMA YOR




                                  EDGAR FUENTES-FUENTES

                         LAUREANO JAVIER ROLDAN-QUEVEDO
                                   ULISES MARINO
                              YETMIS MARTINEZ-PUJOL
                                    JESUS M MESA
                             YOANY OCHOA-LABACENA
                                 also known as "Pitity"
                              JORGE MENDEZ CHAVEZ
                                         AND


that in the event of conviction for an offense charged in Counts 4 of the Sealed Superseding

Indictment, the United States intends to seek forfeiture of: (I) all property constituting, or derived

from , any proceeds obtained, directly or indirectly, as the result of such violation; and (2) all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, such violation.

The property subject to forfeiture includes, but is not limited to, the following real and personal

property :
 Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 6 of 7




               A 2014 Mercedes Benz vehicle bearing VIN WD3PFICC8E5858216;

                 A 2013 Dodge Ram truck bearing VIN 3C6UR5GL6DG530096;

                A 2006 Freightliner tractor bearing VIN I FUJBBCKX6PW86726;

                 A 2006 Freightliner tractor bearing VIN I FUJBBCK56L W98497;

                 A 2009 Freightliner tractor bearing VIN I FUJGLCK09LAEO I 27;

                A 2013 Freightliner tractor bearing VIN 3AKJGLBG9DSBY9358;

                  A 2004 Great Dane trailer bearing VIN I GRAA062348702355;

                 A 2007 Great Dane trailer bearing VIN IGRAA062378700240;

                    A 20 IO Utility trailer bearing VIN I UYVS253XAU88621 l;

                       A Utility trailer bearing VIN I UYVS2538YM9 I I I 02;

                       A Utility trailer bearing VIN I UYVS253X7M945007;

                  A 20 IO Utility trailer bearing VIN I XP5DB9X05D843264; and

  Lot 270, Evergreen Valley Estates, Phase II, as shown by the map or plat thereof recorded in

   Volume 47, Page 85-97, in the map records of Hidalgo County, Texas also known as 22111

                                  Uresti St., Edinburg, Texas 78542

                                          Money Judgment

Defendant is notified that upon conviction, a monetary judgment may be imposed equal to the total

value of the property subject to forfeiture .



                                          Substitute Assets

Defendant is notified that in the event that property subject to forfeiture, as a result of any act or

omission of defendant,

       (A) cannot be located upon the exercise of due diligence;

        (B) has been transferred or sold to, or deposited with, a third party;
 Case 7:19-cr-02337 Document 70 Filed on 09/02/20 in TXSD Page 7 of 7




       (C) has been placed beyond the jurisdiction of the court;

       (D) has been substantially diminished in value; or

       (E) has been commingled with other property that cannot be divided without difficulty, it

is the intent of the United States to seek forfeiture of any other property of the defendant up to the

total value of such property pursuant to Title 21, United States Code, Section 853(p), incorporated

by reference in Title 28, United States Code, Section 2461 (c).

                                                   A TRUE BILL
                                                   ~



                                                      -------
                                                      FOREPERSON         L •
RYAN K. PATRICK
UNITED STATES ATIORNEY
